GRAVES, Presiding Judge.
Appellant was charged with unlawfully selling beer on Sunday between the hours of 1:00 A.M., and 1:00 P.M., and by the jury fined the sum of $500.00.
Two agents of the Texas Liquor Control Board testified relative to a sale at such time by appellant, which sale was denied by him, as well as by his wife. This question of fact was submitted to a jury under a charge not objected to by appellant, and they decided the question in a verdict of guilt and a fine in the amount stated above. • It is insisted that their verdict was excessive. Under the statute, a much heavier punishment could have been allotted to him.
No error, appearing in the record, the judgment will be affirmed. ;